Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 11/24/2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. The USPTO Internet website contains terminal disclaimer forms which may be used. For more information about forms that must wait until approved by USPTO paralegals, refer to www.uspto.gov/patent/patents-forms.  The filing date of the application in which the 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10853593. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 or 6 of the ‘593 patent incudes receiving the modulated signal, extracting a clock, detecting the protocol, stopping the clock and decoding the data stream according to the detected protocol.  Claims 1 or 6 of the ‘593 patent do not expressly state performing ASK demodulation, and analyzing ASK demodulated signal to detect the first protocol and if the clock signal is stopped, allowing the clock signal to run again by disabling a blocking circuit.  Claims 3 or 7 of the ‘593 patent include performing ASK demodulation, and analyzing ASK demodulated signal to detect the first protocol and claim 11 of the ‘593 patent includes resuming the clock signal in response to detecting the first (F-type) protocol.  Method claim 11 of the ‘593 patent does not include a blocking circuit, but apparatus (integrated circuit) claim 20 of the 593 patent includes resuming the clock signal via a blocking circuit.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in claim 1 or 6 of the ‘593 patent, performing ASK demodulation, and analyzing ASK demodulated signal to detect the first protocol and if the clock signal is stopped, allowing the clock signal to run again by disabling a blocking circuit in view of claims 3 or 7 and 11 or 20 of the ‘593 including detecting the protocol using both OOK and ASK and resuming the clock to decode the first (F type) protocol.  The claims correspond as indicated in the table listed below:

1		1/6+3/7+11/20
2		2/10
3		3/7
4		1/6
5		8+14
6		14
7		6+7+11/20
8		10
9		10
10		8
11		7
12		8+14
13		14
14		15+16+20+23
15		19
16		19
17		17
18		16
19		17+23
20		23

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 includes “stopping the clock signal” in line 1 and again in line 2.  This is 
Allowable Subject Matter
Claims 1-20 are rejected under obvious double patenting, but would be allowable if a proper Terminal Disclaimer was filed to overcome the ODP and if  claim 4 was amended to overcome the 112 rejection.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allard (US 2004/0213169), Higashi (US 2007/0075143) and Joshi (US 2019/0250267) disclose RFID/NFC methods and devices with clock stop.  Soh (US 2011/0226853), Luong (US 2014/0073241), Liao (US 2016/0057255) and Takagi (US 2016/0198477) disclose NFC methods and devices with Type A, B and F protocols.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/28/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683